NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                   IN THE DISTRICT COURT OF APPEAL

                                                   OF FLORIDA

                                                   SECOND DISTRICT

In the Interest of B.K., a child.  )
___________________________________)
                                   )
S.K.,                              )
                                   )
               Petitioner,         )
                                   )
v.                                 )                      Case No. 2D16-4542
                                   )
K.K., DEPARTMENT OF CHILDREN AND )
FAMILIES, and GUARDIAN AD LITEM    )
PROGRAM,                           )
                                   )
               Respondents.        )
___________________________________)

Opinion filed February 1, 2017.

Petition for Writ of Certiorari from the Circuit
Court for Hillsborough County; Katherine G.
Essrig, Judge.

S.K., pro se.

Mary Jennifer Arena and Cynthia Lakeman
of the Law Offices of Cynthia Lakeman,
P.A., Tampa, for Respondent K.K.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Respondent
Department of Children and Families.

Matthew C. Wilson, Sanford, for
Respondent Guardian ad Litem Program.
PER CURIAM.


           Dismissed in part and denied in part.


CASANUEVA, KELLY, and SLEET, JJ., Concur.




                                       -2-